El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El fiscal ña presentado moción para que desestimemos este recurso por no haberse notificado el mismo. En una oposi-ción jurada el apelante alega que depositó en el correo la notificación dirigida al fiscal de distrito; que no hizo la noti-ficación personalmente porque cuando fue a la oficina del fiscal éste se hallaba ausente del distrito; que a fin de cum-plir con la letra de la ley, el abogado del apelante posterior-mente fue a la oficina del fiscal para cerciorarse de si éste había recibido la notificación por correo, y que, según el de-clarante, el fiscal la había recibido; que éste es un caso en que las partes habían convenido que el mismo fuera juzgado en la corte de distrito y apelado a la Corte Suprema de Puerto Rico. El apelante cita el caso de El Pueblo v. Varela, 41 D.P.R. 889.
En El Pueblo v. Rubio, 44 D.P.R. 889, indicamos que si el apelante lograba demostrar que la notificación por correo *751había llegado a manos del fiscal, quizá podría sostenerse que la notificación había sido hecha personalmente. Y en El Pueblo v. Varela, supra, resolvimos que el propósito del esta-tuto era que se le hiciese al Pueblo de Puerto Rico una noti-ficación material.
Además, creemos que dados los hechos del caso surgió un impedimento (estoppel). El apelante fue a la oficina del fiscal de distrito y allí se ■ cercioró de que la notificación de la apelación había sido realmente recibida. Cuando el abo-gado del apelante acudió a la oficina del fiscal de distrito con el fin de hacer una notificación personal, como parece ser la inferencia lógica, era entonces deber del fiscal de distrito insistir en una notificación más formal, si así lo deseaba. Todas las circunstancias del caso tienden a demostrar que el fiscal de distrito tuyo conocimiento personal de la apelación.

La moción debe ser declarada sin lugar.